Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on September 03, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-7, 11-17, 19-20 (re-numbered as 1-16) are allowed.

Claims 8-10 and 18 are previously or currently cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 15, and 19. Particularly the prior art of record fails to teach decomposing a query into one or more query portions, each of the one or more query portions being associated with one or more results of queries, the data being atomized into one or more triples and the data being used to perform the decomposing, the data being ingested at an ingestion controller; determining a subset of results of queries associated with quiescent data values, the quiescent data values including a non-transient data value during a period of time; forming results for the query to form a query result, the query result being dynamically generated by omitting one or more computational resources associated with the quiescent data values when the query result is formed; determining another subset of results of queries associated with transient data values; detecting the transient data values include a change in data values in at least one portion of the another subset of results of queries; and regenerating the data values associated with the at least one portion of the another subset of results of queries.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-7, 11-14, 16-17, 20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169